UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4262


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JIMMY DORSETT SPELLER,

                     Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. James C. Dever III, District Judge. (2:20-cr-00002-D-1)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. David A. Bragdon, Assistant United States Attorney, Lucy Partain Brown,
Assistant United States Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy Dorsett Speller appeals the 180-month sentence imposed following his guilty

plea to distribution and possession with intent to distribute a quantity of cocaine base, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). On appeal, Speller’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal but questioning the substantive reasonableness of Speller’s

sentence. Although notified of his right to file a supplemental pro se brief, Speller has not

done so. The Government now moves to dismiss the appeal as barred by the appeal waiver

included in Speller’s plea agreement. For the reasons that follow, we affirm in part and

dismiss in part.

       We review the validity of an appeal waiver de novo. United States v. Thornsbury,

670 F.3d 532, 537 (4th Cir. 2012). An appeal waiver “preclude[s] a defendant from

appealing a specific issue if the record establishes that the waiver is valid and the issue

being appealed is within the scope of the waiver.” United States v. Archie, 771 F.3d 217,

221 (4th Cir. 2014). A defendant validly waives his appeal rights if he agreed to the waiver

“knowingly and intelligently.” United States v. Manigan, 592 F.3d 621, 627 (4th Cir.

2010). “Generally, if a district court questions a defendant regarding the waiver of

appellate rights during the [Fed. R. Crim. P.] 11 colloquy and the record indicates that the

defendant understood the full significance of the waiver, the waiver is valid.” Thornsbury,

670 F.3d at 537.

       Our review of the record confirms that Speller knowingly and intelligently executed

the appeal waiver, the terms of which preclude Speller from appealing whatever sentence

                                             2
the district court imposed. Thus, we conclude that the waiver bars Speller’s challenge to

the substantive reasonableness of his sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore grant the Government’s motion to

dismiss in part, dismiss the appeal as to all issues within the waiver’s scope, and affirm the

remainder of the judgment. This court requires that counsel inform Speller, in writing, of

the right to petition the Supreme Court of the United States for further review. If Speller

requests that a petition be filed, but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Speller.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       AFFIRMED IN PART,
                                                                       DISMISSED IN PART




                                               3